STAYTOU, Chief Justice.
—Appellees recovered judgment against appellants and two other persons, defendants with them, for land. One of the other defendants recovered judgment against appellees for costs, while the other defendant was adjudged not liable for costs. Appellants sought judgment against one of their codefendants for a sum in excess of the sum for which they obtained judgment, and also against H. B. San-born, against whom they also recovered judgment for $550.24, which when paid is to operate as a credit on the judgment obtained against the other defendant. The codefendant of appellants is adversely interested against them, for they claim against him a sum larger than that given by the judgment. He is further interested in having the judgment against Sanborn to stand, for if that is collected it enures to his benefit. The codefendants of appellants in the matter of costs are both interested in having the judgment to stand. Under this state of facts appellants appeal, and execute a bond only to appellees, who were the plaintiffs, and a motion to dismiss the appeal because the bond is not made payable to all persons interested adversely to them is made. Such interest exists, and the motion must be sustained.
In cases complicated as this is, parties desiring to appeal will pursue a safe course if they give bond payable to all parties to the action who do not appeal.
The appeal will be dismissed.

Dismissed.

Delivered April 10,1890.